DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 5th, 2020 and November 3rd, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to International search report and written opinion for PCT/US19/19276 and EP 2889642 A1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system with three light sources from claim 9 and the system in which the incident angles of the two beams are same from claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities: “share are distinct and separate”.  Appropriate correction is required. For the purpose of the examination “share are distinct and separate” are interpreted as “are distinct and separate”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first direction" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of the examination, claim 3 is interpreted to depend on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 8, 10-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eichenholz et al. (US 20200284906 A1) hereinafter Eichenholz.
Regarding claim 1, Eichenholz teaches A light detection and ranging (LiDAR) system (Eichenholz: Fig. 1: Lidar sensor unit 10) comprising: 
a rotatable polygon having a plurality of reflective sides including a first reflective side (Eichenholz: Fig. 1: Rotatable polygon mirror 12); 
a first light source (Eichenholz: Fig. 23: Output collimator 92A) configured to guide a first pulse signal of a first plurality of pulse signals to the first reflective side of the rotatable polygon (Eichenholz: Fig. 25 shows that the beam 110A is reflected by the rotatable polygon mirror 12, and the beams from the light source 112A may be pulsed as described in paragraph 0112), 
the first pulse signal having a first incident angle on the first reflective side and having a first wavelength (Eichenholz: As described in paragraph 0097, the beams from the output collimator 92A has a wavelength, and Fig. 25 shows that the beam 110A is reflected by the rotatable polygon mirror at an angle); and 
a second light source (Eichenholz: Eichenholz: Fig. 23: Output collimator 94A) configured to guide a second pulse signal of a second plurality of pulse signals to the first reflective side of the rotatable polygon (Eichenholz: Fig. 25 shows that the beam 110A is reflected by the rotatable polygon mirror 12, and the beams from the light source 112B may be pulsed as described in paragraph 0112B), 
the second pulse signal having a second incident angle on the first reflective side and having a second wavelength (Eichenholz: As described in paragraph 0097, the beams from the output collimator 94A has a wavelength, and Fig. 25 shows that the beam 110B is reflected by the rotatable polygon mirror at an angle).  

Regarding claim 2, Eichenholz teaches the system of claim 1 further comprising: a mirror configured to scan the first plurality of pulse signals along a first direction and the second plurality of pulse signals along the first direction (Eichenholz: Fig. 26	A shows that the light produced by the light source 122A is deflected by the planar mirror 14, in which the planar mirror scans in a direction as described in paragraph 0074).  

Regarding claim 3, Eichenholz teaches the system of claim 1 wherein the first direction is parallel to an axis of rotation for the rotatable polygon. (Eichenholz: Fig. 26A shows that the planar mirror 14 rotates around the y-axis, and based on the reflective property of mirror, it is understood that the light scanned by the planar mirror would be scanned in the direction that is going in and out of the paper, which his parallel to the axis in which the polygon mirror 12 rotates around)  

Regarding claim 4, Eichenholz teaches the system of claim 1, wherein a scan area associated with the first plurality of pulses is different than a scan area associated with the second plurality of pulses (Eichenholz: Fig. 44 shows that the areas scanned by the two beams are different).  

Regarding claim 5, Eichenholz teaches the system of claim 1, wherein a scan area associated with the first plurality of pulses does not overlap with a scan area associated with the second plurality of pulses (Eichenholz: Fig. 44 shows that the areas scanned by the two beams are different).  

Regarding claim 8, Eichenholz teaches the system of claim 1, wherein the rotatable polygon is configured to scan the first plurality of pulses and the second plurality of pulses in a vertical direction (Eichenholz describes in paragraph 0074 that the planar mirror scans in the y direction, and describes in paragraph 0076 that the planar mirror scans vertically whereas the polygon mirror 12 scans horizontally. Therefore, y direction corresponds to vertical direction. Meanwhile, paragraph 0074 describes that the scan direction of planar mirror may be in x direction or z direction instead of y direction, and paragraph 0006 describes that the axis of rotations of the two mirrors are orthogonal to each other. Therefore, when the planar mirror scans in x direction or z direction, the polygon mirror must be scanning perpendicular to the direction, which suggests y-direction and thus the vertical direction).  

Regarding claim 10, Eichenholz teaches the system of claim 1, wherein the first light source includes a first fiber positioned to deliver the first plurality of pulse signals to the rotatable polygon (Eichenholz: paragraph 0025 shows that fiber-optic cable may be used for the light source).  

Regarding claim 11, Eichenholz teaches the system of claim 1, wherein the second light source includes a second fiber positioned to deliver the first plurality of pulse signals to the rotatable polygon (Eichenholz: paragraph 0025 shows that fiber-optic cable may be used for each of the output beam).  

Regarding claim 12, Eichenholz teaches the system of claim 1, wherein the first light source and the second light source share one or more components (Eichenholz: paragraph 0025 shows that the fiber-optic cables which produce the beams are from the same light source).  

Regarding claim 14, Eichenholz teaches the system of claim 1, wherein the first and second incident angles are different (Eichenholz: paragraph 0023 shows that the two beams are not parallel, meaning that the beams would be incident on the polygon mirror with different incident angles).  

Regarding claim 17, Eichenholz teaches the system of claim 1, wherein the first and second wavelengths are different (Eichenholz: paragraph 0089 shows that the wavelengths of the beams are different).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Rosenzweig et al. (US 20180136331 A1) hereinafter Rosenzweig.
Regarding claim 6, Eichenholz teaches the system of claim 1.
Eichenholz fails to teach that the first pulse has a higher power than the second pulse.
Rosenzweig teaches that the first pulse has a higher power than the second pulse.
 wherein the first pulse has a higher power than the second pulse (Rosenzweig: paragraph 0701 suggests that the primary light source 112A from Fig. 2C can have higher power than the secondary light source 112B).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the two light sources from Eichenholz with the light sources from Rosenzweig. One of ordinary skill in the art would have been motivated to modify the first light source to have more power than the second light source so that as described in paragraph 0701, the first light source can have increased flux which would reduce energy consumption in detecting object as described in paragraph 0196 of Rosenzweig. 

Regarding claim 7, Eichenholz teaches the system of claim 1.
	Eichenholz fails to teach that the first plurality of pulses have a higher repetition rate than the second plurality of pulses.
	Rosenzweig, however, teaches that the first plurality of pulses have a higher repetition rate than the second plurality of pulses (Rosenzweig: paragraph 0701 suggests that the primary light source 112A from Fig. 2C can have higher repetition rate than the secondary light source 112B).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the two light sources from Eichenholz with the light sources from Rosenzweig. One of ordinary skill in the art would have been motivated to modify the first light source to have higher repetition rate than the second light source so that as described in paragraph 0701, the first light source can have increased flux which would reduce energy consumption in detecting object as described in paragraph 0196 of Rosenzweig. 

Regarding claim 9, Eichenholz teaches the system of claim 1
Eichenholz fails to teach -14-sf-3996157Attorney Docket No.: 77802-20011.00a third light source configured to guide a third pulse signal of a third plurality of pulse signals to the first reflective side of the rotatable polygon, the third pulse signal having a third incident angle on the first reflective side and having a third wavelength different than the first wavelength and the second wavelength
Rosenzweig, however, teaches -14-sf-3996157Attorney Docket No.: 77802-20011.00a third light source configured to guide a third pulse signal of a third plurality of pulse signals to the first reflective side of the rotatable polygon, the third pulse signal having a third incident angle on the first reflective side and having a third wavelength different than the first wavelength and the second wavelength (Rosenzweig: Fig. 2B and shows that there can be three light sources that are directed towards a same reflective surface, and paragraph 0134 shows that the beams have different wavelengths. Then, paragraph 0256 shows that the deflector 114 may be a mechanical scanning polygon).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to add a light source that emits light which is reflected by the same reflective surface of a mechanical scanning polygon and has different wavelength from beams from other light sources from Rosenzweig to the lidar sensor unit from Eichenholz. One of ordinary skill in the art would have been motivated to add a third light source that is reflected by the same reflective surface of the rotatable polygon as other light sources and have a different wavelength from other light sources so that fov may become wider while being able to distinguish different parts of the fov based on the wavelength. 

Regarding claim 15, Eichenholz teaches the system of claim 1
Eichenholz fails to teach that the first and second incident angles are the same.
Rosenzweig, however, teaches that the first and second incident angles are the same (Rosenzweig: paragraph 0135 shows that the two light sources can have approximately the same optical path, which suggests that the incident angles of the two beams on the deflector would be the same).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the two light sources have the same optical path as shown in Rosenzweig for the lidar sensor unit from Eichenholz so that the beams would be reflected at the same angle by the rotatable polygon mirror from Eichenholz. One of ordinary skill in the art would have been motivated to arrange the light sources so that they have the same incident angles so that the beams emitted by the light sources are parallel, which would reduce the complexity in arranging the optical elements that process the beams from the light sources. 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eichenholz in view of Goldberg et al. (US 20030184835 A1) hereinafter Goldberg.
Regarding claim 13, Eichenholz teaches the system of claim 1
Eichenholz fails to teach that the first light source and the second light source share are distinct and separate 
Goldberg, however, teaches that the first light source and the second light source share are distinct and separate (Goldberg: Fig. 1a shows that the two light sources 120 and 130 are two different light sources).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the two light sources from Eichenholz with the light sources from Goldberg. One of ordinary skill in the art would have been motivated to replace the light sources so that they are distinct and separate so that the functionality of each light source does not depend on the other light source, which would make replacement and repairing the light sources simpler.

Regarding claim 16, Eichenholz teaches the system of claim 1
	Eichenholz fails to teach that the first and second wavelengths are the same.
	Goldberg, however, teaches that the first and second wavelengths are the same (Goldberg: paragraph 0020 shows that the wavelengths of the two beams may be same).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to replace the two light sources from Eichenholz with the light sources from Goldberg so that they are at same wavelengths. One of ordinary skill in the art would have been motivated to replace the light sources so that they emit beams of same wavelengths so that producing the system becomes cheaper as buying only one type of light source would reduce the overall cost. 

Prior arts cited but not applied
Suzuki et al. (US 20190250270 A1) teaches a distance measuring apparatus with an array of emitters. 

Hajjar et al. (US 20100097678 A1) teaches scanning beam display system with two mirrors.

Campbell et al. (US 20180284237 A1) teaches a scanning system with two mirrors.

DeMerssemen et al. (US 20190101645 A1) teaches a detection system with an array of emitters.

Sakai et al. (US 20150124238 A1) teaches an object detecting apparatus with two mirrors.

Wu (CN 104503195 A) teaches emitting beams of different intensities.

Kiyomoto et al. (US 5600487 A) teaches that two beams can be on the same optical path.

Beoroujeu et al. (WO 2007095329 A2) teaches scanning with a polygon mirror.

Rodriguez et al. (“Multi-beam and single-chip LIDAR with discrete beam steering by digital micromirror device”) scanning with three laser diodes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOOHYEONG CHO whose telephone number is (571)272-5382. The examiner can normally be reached M-F: 6: 30 AM – 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.C./Examiner, Art Unit 3645                                                                                                                                                                                                        /YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645